Citation Nr: 1720345	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-16 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with esophagitis and hiatal hernia, prior to July 30, 2015.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.   

This matter was previously before the Board in May 2015 when it was remanded for further development.  In December 2015 the Board denied a rating in excess of 30 percent for GERD with esophagitis for the period on and after July 30, 2015, and remanded the issue of a rating in excess of 10 percent for that disability for the period prior to July 30, 2015.  

The Board also remanded the issue of entitlement to service connection for a hiatal hernia.  In a September 2016 rating decision, the Appeals Management Center (AMC) granted service connection for a hiatal hernia effective from March 2011; thus, that issue is no longer for appellate consideration.  

In addition, the AMC granted an increased rating, to 30 percent, for the period prior to July 30, 2015, for the newly characterized issue of GERD with esophagitis and hiatal hernia.  The issue has now returned to the Board for further appellate consideration.  


FINDING OF FACT

Prior to July 30, 2015, the Veteran's GERD with esophagitis and hiatal hernia was not manifested by material weight loss and hematemesis, or by melena with moderate anemia, or by other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for GERD with esophagitis and hiatal hernia prior to July 30, 2015, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7399-7346 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Digestive Disabilities

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, and 7345 to 7348 inclusive, which include the schedular criteria for a hiatal hernia (DC 7346). 

Rating Hiatal Hernia

Under DC 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.

A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's GERD with esophagitis and hiatal hernia is evaluated as 30 percent disabling under DC 7399-7346 for the entirety of the appeal period prior to July 30, 2015.  The Veteran filed his claim for service connection for GERD in March 2011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

The Veteran would be entitled to a higher, 60 percent, rating under DC 7346 if he had symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Board has considered the Veteran's contentions as to these symptoms as well as the clinical records but finds that the most probative evidence is against a finding that his disability is manifested by such severity.

The Board has considered the history of the Veteran's disability.  Prior to his claim, an October 2010 primary care note reflects that the Veteran reported that he was positive for "stomach pain and melena on occasion when he takes too many naproxen, the last time was a few months ago."  The assessment was severe GERD.  A December 2010 Gastroenterology consult record reflects that the Veteran reported "mild epigastric pain after large meals, as well as bitter reflux when laying flat."  It was noted that he had "[n]o weight changes, diarrhea, [nausea/vomiting] or bleeding."  

A March 2011 Gastroenterology consult reflects that the Veteran had no weight changes, diarrhea, nausea/vomiting or bleeding.  He reported occasional mid-chest solid-food dysphagia.

A May 2011 VA record reflects that the Veteran complained of food getting stuck in the esophagus.  He reported reflux mostly at night.  During a May 2011 study, he reported one episode of reflux, two episodes of burning, and one episode of burping with two out of five episodes associated with acidic reflux.  

A July 2011 VA record reflects that the Veteran reported reflux predominately at night; he also reported intermittent nausea without emesis (vomiting).  He had no weight loss, no melena (dark feces), no diarrhea, no constipation, and no hematochezia (blood in stool). 

An August 2011 VA examination report reflects that the Veteran had no dysphagia (difficulty swallowing), no hematemesis (vomiting of blood), no melena, and no vomiting.  He reported pyrosis (heartburn) and epigastric discomfort, liquid acid reflux, and nausea.  It was noted that the Veteran had "[g]ood general health, [weight] stable.  No anemia.  [G]ood nutrition."

In his October 2011 notice of disagreement, the Veteran asserted that he has had a steady weight loss; he cited to a weight loss progressing from a weight of 196 pounds in 2009 to 184 pounds in May 2011.  With regard to other symptoms, the Veteran cited to clinical records from 1996 to May 2011; however, the vast majority of these records are contemporaneous with the rating period on appeal.  The Board has reviewed the records so as to rate his disability in light of his entire history; however, the primary concern is his current disability level.  His report of black tarry stools and hematochezia was noted to be in 1996, more than a decade prior to the rating period on appeal.  His reports of "stool" problems were noted to be in 1996 and 2010, again prior to the rating period on appeal.  

VA regulations define "minor weight loss" as a weight loss of 10 to 20 percent of the individual's baseline weight maintained for three months or longer.  "Baseline weight" means the average weight for the two year period preceding onset of the disease.  Using the weights provided by the Veteran, ten percent of 196 lbs. (September 2009) would be 19 lbs.  196 lbs. minus 19 pounds would be 177 lbs.  Thus, the Veteran's allegation of a weight progression from 196 to 184 does not equate with even a minor weight loss as defined under 38 C.F.R. § 4.112.  

The Board has also considered other weights noted in the record but finds that they do not support material weight loss.  VA defines "substantial weight loss" as a loss of greater than 20 percent of an individual's baseline weight.  For example, the Veteran had a weight of 180 lbs. (April 1998), 189 lbs. (January 2000 and January 2002), 192 lbs. (September 2002), 188 lbs. (November 2002), 189 lbs. (June 2004), 191 lbs. (December 2008), 180 lbs. and 182 lbs. (December 2010), 185 lbs. (January 2011), 190 lbs.(February 2011), 189 lbs. (March 2011), 184 lbs. and 190 lbs. (May 2011), 188 lbs. (June 2011), 189 lbs. (July and August 2011), 191 lbs. (September 2011), 182 lbs. (November 2011), 181 lbs., 187 lbs., and 189 lbs. (January 2012), 187 lbs. (February 2012), 188 lbs. (March 2012), 190 lbs. (May 2012), 189 lbs. and 194 lbs. (June 2012), 190 lbs. (July 2012), 179 lbs. (October 2012), 187 lbs. (September 2014), and 194 lbs. (July 2015). 

These records are against a finding of material weight loss.  In addition, the clinical records suggest that the Veteran was encouraged to lose weight for his health due to being overweight.  It is entirely negative for a finding that his digestive symptoms caused a material weight loss.  In addition, records also reflect that the Veteran denied weight changes or weight loss (e.g. September 2012, January 2013.)  

A January 2013 VA clinical record the Veteran denied weight loss, change in appetite, nausea, vomiting, constipation,  melena or hematochezia.  He also denied a history of anemia.

A September 2014 VA Nutrition Dietetics Note reflects that the Veteran did not have a history of problems with swallowing, nausea, vomiting, diarrhea, or constipation.  Rather than reflect that his service-connected disability caused material weight loss, the record reflects that weight loss was needed due to the Veteran being overweight. 

A May 2015 VA clinical record reflects that the Veteran had no abdominal pain or melena or hematochezia.  

A July 2015 VA examination report reflects that the Veteran had gained weight since 2012 and was back to 194 lbs.  The Veteran denied melena and hematochezia, but endorsed symptoms productive of considerable impairment of health, to include infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal and arm pain, sleep disturbance four or more times per year with each lasting less than one day, nausea four or more times per year with each lasting less than one day, and melena with moderate anemia four or more times per year with each episode of melena lasting less than one day.  The Board acknowledges that the report notes the Veteran reported moderate anemia; however, moderate anemia has not been supported by the clinical records during the rating period on appeal.  A May 2015 record reflects that the Veteran had "normocytic anemia. . . most recent CBC is normal.  However, there is concern that testosterone injects are masking anemia."  The only other notations with regard to anemia reflect that the Veteran was to take medication for post-operative anemia after a surgery in 2014 and 2016.  Other records reflect that the Veteran denied a history of anemia (e.g. December 2010, January 2013 VA clinical records.)  A January 2011 record which is an electronic copy of clinical correspondence to the Veteran states "[Y]ou don't have any anemia", and an August 2011 record reflects that the Veteran had "no anemia".

An August 2015 record reflects that the Veteran had melena "in the past (last time six months prior).  He reported no weight loss, and occasional dysphagia. 

The Board acknowledges the May 2016 VA clinical opinion that the Veteran's symptoms of GERD with esophagitis do not more closely align with the rating criteria for adhesions of the peritoneum, a hiatal hernia, or another diagnostic code, but are accurately reflected by the diagnosis of GERD.  However, the clinician listed symptoms which are in the rating criteria for DC 7346, which corresponds to the a hiatal hernia.  In essence, the clinician found that the Veteran's GERD with esophagitis is not the same diagnosis as a hiatal hernia or adhesions of the peroneum.  Moreover, the clinician found that the Veteran did not have many of the symptoms in the rating criteria for hiatal hernia or other diagnoses such as weight loss, hematemesis, regurgitation, nausea, diarrhea, colic pain, delayed motility, or peritoneal obstruction.  Regardless, DC 7346 provides the Veteran the highest rating for his symptoms, which were shown not to cause considerable or severe impairment of health.

As noted above, the Veteran's service-connected disabilities are evaluated under one diagnostic code and characterized as gastroesophageal reflux disease with esophagitis and hiatal hernia.  Also, as noted above, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  

38 C.F.R. § 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, and 7345 to 7348 inclusive.  The Board finds that the Veteran's disability's predominant disability picture is best reflected under DC 7346, and that the severity of the overall disability does not warrant elevation to a higher rating.  His picture is not more accurately reflected under another diagnostic code because he does not have symptoms such as daily fatigue, malaise and anorexia causing incapacitating episodes, disabling attacks, or severe malnutrition due to his service-connected disability. 

In sum, the Board finds that an increased rating is not warranted.  The evidence is against a finding that the Veteran's disability has manifested in material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Other considerations

The rating criteria allows for a rating to be based on symptoms, unspecified in the code, which cause severe impairment in health when combined (60 percent), or even when there are only two or more symptoms (10 percent).  Thus, any symptoms caused by the Veteran's service-connected disability are contemplated by the schedular criteria based on their level of severity.  Therefore, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  (The Board acknowledges that the Veteran has stated that he could not sleep well due to his GERD; however, the Board finds that this difficulty with sleep would be due to a manifestation of epigastric distress with other symptoms interfering with his sleep, and has not been shown by clinical evidence to be an actual unrelated symptom of insomnia.) 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for more than a dozen disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board notes that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In January 2012, the Veteran asserted that he was not filing a claim for a TDIU at that time (See VA Form 21-0820).  April 2012 correspondence from the R.C. Fellowship reflects that the Veteran was unable to fulfill interactive duties required of the ministry due to disabilities of his back, knee, and foot.  It is negative for his GERD/esophagitis/hernia disability.  

The July 2015 VA examination report reflects that the Veteran contended that his esophageal conditions impact his ability to work in that he was "uncomfortable and couldn't preach or sing, and he was tired due to sleep loss from GERD."  Despite the Veteran's assertions, he has not claimed that his digestive disabilities prevent him from maintaining some type of substantial gainful employment consistent with his education and employment history.  The July 2015 VA examiner, and the 2012 correspondence from the R.C. Fellowship reflect that the Veteran stopped working in 2010 due to multiple problems, including back pain.  In addition, the Veteran's spouse has indicated that the Veteran's pain from his back and/or multiple problems caused him to miss work (See January 2010 correspondence(s)).  As such, the cumulative evidence of record does not show that the issue of a TDIU based on the Veteran's GERD with esophagitis and hiatal hernia, alone, has been reasonably raised.  
 

ORDER

Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with esophagitis and hiatal hernia, prior to July 30, 2015 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


